Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00307-CR

                                     Thomas Edward KUNKEL,
                                            Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR1566
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 25, 2014

DISMISSED

           Defendant pled guilty to stalking and was sentenced within the terms of a plea bargain.

Defendant timely filed a general notice of appeal. The trial court’s Certification of Defendant’s

Right of Appeal states this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a certification

that shows the defendant has the right of appeal has not been made part of the record under these

rules.” TEX. R. APP. P. 25.2(d). Accordingly, on May 21, 2014, this court issued an order stating

this appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification
                                                                                       04-14-00307-CR


that shows defendant has the right of appeal was made part of the appellate record. See Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On June 18, 2014, defendant’s appellate counsel filed a letter stating “this is a case in which

Appellant waived his right to appeal [and counsel would] not be filing an amended right of appeal

. . . .” In light of the record presented, Rule 25.2(d) requires this court to dismiss this appeal.

Accordingly, this appeal is dismissed.


                                                  PER CURIAM


Do not publish




                                                -2-